Citation Nr: 0519744	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  99-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for medial meniscectomy 
of the right knee. 

2.  Entitlement to service connection for degenerative 
arthritis of the left knee to include as secondary to a right 
knee disorder for which entitlement to service connection is 
claimed. 


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In a July 1999 decision, the RO denied 
entitlement to service connection for degenerative arthritis 
of the left knee and determined that new and material 
evidence adequate to reopen the claim for medial meniscectomy 
of the right knee had not been submitted.  In a July 2003 
rating decision, the RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for refractive error, 
defective vision.  The case was remanded in September 2002 
for a personal hearing requested by the veteran.

The veteran presented testimony at a personal video 
conference hearing in February 2003 before the undersigned 
Veterans Law Judge.  The case was then remanded in June 2003 
for additional development and adjudication.  In a March 2004 
decision, the Board denied the veteran's claim to reopen 
entitlement to service connection for refractive error, 
defective vision.  This issue is no longer on appeal.  In the 
same decision, the Board reopened the issue of entitlement to 
service connection for medial meniscectomy of the right knee 
and remanded both service connection knee claims.

FINDINGS OF FACT

1.  A medial meniscectomy of the right knee (right knee 
disability) was not noted at the time of entry into active 
service, however the probative evidence clearly and 
unmistakably establishes that the veteran's right knee 
disability existed before examination, acceptance and 
enrollment and was not aggravated during active duty service.

2.  Degenerative arthritis of the left knee (left knee 
disability) is not shown during active service or until many 
years after separation from active service, and is not found 
to be directly related to service or related to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A right knee disability preexisted service and was not 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).

2.  A left knee disability was not incurred or aggravated in 
service, may not be presumed to have incurred in service, or 
was not caused or aggravated by service or service-connected 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Following the October 2003 remand, the RO notified the 
veteran of the evidence and information necessary to 
substantiate his claims in a letter dated May 2004.  The VA 
fully notified the veteran of what is required to 
substantiate such claims in the letter, and in the March 2005 
supplemental statement of the case SSOC.  Together, the VCAA 
letter and SSOC provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment or to 
provide a properly executed release so that VA should request 
the records for him, and that he could submit any evidence in 
his possession.  No other evidence has been identified by the 
veteran.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, private medical records, VA medical records, 
a VA examination report dated in June 2004, and written 
statements and testimony from the veteran.  As a VA 
examination and service medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.   

II.  Service Connection

The veteran is claiming service connection for right knee 
disability and left knee disability, to include as secondary 
to right knee disability.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Certain chronic disabilities, including degenerative 
arthritis or, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A veteran is presumed to be in sound condition at the time of 
enlistment except as to conditions noted at the time of 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation); 38 C.F.R. § 3.304(b) (May 4, 2005).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2004) (emphasis added). 

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduing disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  

Right Knee Disability

Upon review, a preexisting right knee disability was not 
noted at the time the veteran had been examined, accepted and 
enrolled for active service.  In the veteran's enlistment 
examination in June 1973, no defects or disorders involving 
the right knee were noted.  In the accompanying report of 
medical history, the veteran denied having any knee 
conditions, having been hospitalized, or injured.

As no right knee disability was noted when he had been 
examined, accepted, and enrolled for service, he is presumed 
to have been in sound condition at that time and thus, the 
presumption of soundness applies in this case.  Since the 
record demonstrates that the veteran served after December 
31, 1946 and during wartime, the provisions of 38 U.S.C.A. 
§ 1111 apply in this case.  Therefore, the initial question 
is whether the evidence clearly and unmistakable demonstrates 
that the veteran's right knee disability preexisted active 
service.  

In mid-July 1973 during basic training and within one month 
of entering into active duty, the veteran sustained a 
twisting injury to the right knee during physical training.  
At that time, he gave a history of a previous right medial 
meniscectomy in 1969.  X-rays were negative for a fracture, 
but his knee was placed in a cylinder cast.  In late July 
1973 he was referred for daily physical training for 
"quads" rehabilitation.  By mid-August 1973, his condition 
had improved, there were no symptoms and he was returned to 
duty.  In mid-September 1973, he sought a profile for the 
knee injured in basic training.  He gave a history of right 
medial meniscectomy prior to service.  The impression was 
mild chondromalacia.  In his report of medical history at the 
time of October 1974 separation, he reported that at the age 
of 15 he was hospitalized for a torn cartilage on his right 
knee.  He denied having any bone, joint or other deformity, 
swollen or painful joints, lameness, or a trick or locked 
knee.  At the separation examination, the clinical evaluation 
was normal for lower extremities.

Private medical record dated in 1995 noted as listed previous 
surgeries:  surgery on right knee 1969 for torn cartilage.  
VA examination report dated in June 2004 noted that prior to 
his active duty service, the veteran underwent an open 
meniscectomy in 1969 for torn cartilage in his right knee.  
There is no evidence contradicting the record noting a pre-
service right knee problem or that the veteran had an open 
meniscectomy in 1969 for torn cartilage in his right knee.  

As such, despite the fact that a right knee disability was 
not noted at the time of entry into active service, the 
probative evidence from the service medical records, private 
medical record dated in 1995,  and VA examination report 
dated in June 2004 concerning the veteran's prior right knee 
disability, unmistakably establishes that the veteran's right 
knee disability existed before examination, acceptance and 
enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2004).  
The next question is whether the evidence clearly and 
unmistakably demonstrates that the veteran's preexisting 
right knee disability was not aggravated by such service.  
38 C.F.R. § 3.306(a) (2004).

In his testimony before the undersigned Judge, the veteran 
asserted that he injured his right knee doing a running broad 
jump during basic training, requiring him to then go through 
basic training with a cast on his right leg.  He further 
testified that he completed basic training and one year tour 
of duty.  

Private medical records from 1995 to 2002 showed diagnoses 
and treatment of a right knee disability.  The first 
diagnosis of degenerative arthritis of the right knee was 
from a private medical report dated in 1998.  A June 1999 
statement from a VA social worker noted that the veteran was 
experiencing pain in both knees and aggravated his right knee 
in service.  VA outpatient treatment records from 1999 
indicated diagnoses and treatment of a right knee disability.

At a June 2004 VA examination, the examiner reported that the 
veteran stated that he injured his right knee in basic 
training as he was doing some exercises.  He had to kneel, 
which he stated his knee then slipped.  The veteran reported 
that he had a twisting injury to his right knee and was 
subsequently placed in a cylinder cast for approximately five 
weeks before returning to active duty.  The veteran stated 
that his right knee has never been the same since the injury 
in service.  

After reviewing the medical evidence of record, the examiner 
performed a physical examination.  Clinical findings showed 
range of motion approximately 2 degrees short of full 
extension to approximately 100 degrees.  He had significant 
amount of crepitus from passive and active range of motion.  
He also exhibited a previous longitudinal incision over the 
medial compartmental of his knee that was well-healed.  His 
knee was stable to varus and valgus stress on full extension 
and to 30 degrees of flexion.  There was tender palpation 
along his medial and his lateral joint line.  The examiner 
diagnosed the veteran as having right knee arthritis.  

It was the examiner's opinion, after examination and review 
of the veteran's C-file, that the veteran's meniscectomy in 
1969 most likely was attributable to the veteran's 
degenerative joint disease of his right knee at this point in 
time.  He explained that the previous open meniscectomy 
procedure performed in 1969 often removed a significant 
portion of the cartilage pad within the knee joint and 
subsequently can lead to knee arthritis, which was most 
likely the case approximately 35 years after his original 
surgery.  It is unsure what the type of injury the veteran 
had in service, but his current degenerative arthritis is 
attributable to just the 1969 surgery.  It is possible that 
the veteran has intermittent flare-ups due to pain, as well 
as his need to use the cane related to his right knee pain.  

The Board finds that the June 2004 VA medical opinion is 
entitled to the greatest degree of probative weight.  The 
opinion was based upon examination of the veteran and review 
of the record.  In addition, the examiner's analysis of the 
veteran's right knee condition before and during service is 
completely consistent with the medical evidence of record.  

Essentially, the competent medical evidence of record shows 
no aggravation of a right knee disability in service.  The 
only remaining evidence that the veteran's right knee 
disability was permanently aggravated during active service 
consists of a statement from a VA social worker dated in June 
1999.  The statement from the social worker that the veteran 
aggravated his right knee in service is not supported by any 
analysis, upon which the conclusion was made.  Furthermore, 
it does not appear that she reviewed the veteran's record and 
her expertise in joint problems as a social worker is 
questionable at best.  In short, her opinion is far from 
competent medical evidence.  

As for the veteran's statements, since the determinative 
issue in this case involves medical causation, competent 
medical nexus evidence is required.  The veteran is competent 
as a layperson to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disorder.  See Grottveit v. Brown , 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's contentions are not competent 
medical evidence that his preexisting right knee disability 
was aggravated in service.

As previously noted, the CAVC has stated that the standard of 
proof for rebutting the presumption of soundness is evidence 
that is clear and unmistakable, i.e., undebatable.... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
127-128.  

Based upon the above information, the Board finds that the 
only competent medical evidence pertaining the issue of 
aggravation is the June 2004 VA examination report, which 
indicates that the veteran's preexisting right knee 
disability was not aggravated in service.  There is no 
competent medical evidence to the contrary.  Thus, the Board 
finds that when all the competent evidence is viewed as a 
whole, it clearly and unmistakably establishes that the 
preexisting right knee disability was not aggravated during 
active service.  Consequently, the presumption of soundness 
is rebutted in this case.  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(b).  These provisions do not 
have an impact on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that the veteran's right knee 
disability was not aggravated by active service.  VAOGCPREC 
3-2003.  

In short, the Board concludes that a right knee disability 
preexisted active service and was not aggravated during 
active service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137; 
38 C.F.R. §§ 3.30, 3.304 (2004).  

Left Knee Disability

Initially, the Board notes that service medical records do 
not show any injury, complaints, or treatment involving the 
left knee.  Separation examination noted no left knee 
disability.  Indeed, the veteran testified in February 2003 
that he did not injure his left knee in service.  

There is also no evidence of degenerative arthritis of the 
left knee until decades after service.  The earliest evidence 
of degenerative arthritis of the left knee is from private 
medical records dated from 1995 through 2003.  The first 
evidence of medical treatment for the left knee is from a 
September 1995 private medical record where the examiner 
stated that the veteran had a patella fracture following a 
motor vehicle accident in April 1995.  In short, there is no 
evidence of degenerative arthritis within one year following 
separation from service.  As such, the veteran is not 
entitled to a presumptive for his degenerative arthritis in 
the left knee.  38 C.F.R. §§ 3.307, 3.309 (2004).  There is 
also no competent evidence relating the veteran's current 
left knee problems, noted first in 1995, to his active 
service from July 1973 to July 1974.  

The veteran testified that he believes his left knee 
disability is secondary to his right knee disability.  For 
secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In this case, however, the veteran cannot be service-
connected for the left knee disability as secondary to his 
right knee disability since his right knee disability is not 
recognized as a service-connected disability.  In fact, the 
veteran has no service-connected disabilities.  Therefore, 
secondary service connection cannot be granted.  38 C.F.R. 
§ 3.310 (2004).  

As there is no competent evidence of record showing left knee 
disability in service, degenerative arthritis within one year 
following service, or otherwise evidence relating his left 
knee disability, first diagnosed in 1995, to service, there 
is no reasonable possibility exists that an examination of 
the left knee would aid in substantiating the veteran's 
claim.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

The Board concludes that the preponderance of the evidence is 
against the veteran's service connection claim for left knee 
disability.  Since the preponderance of the evidence is 
against service connection for left knee disability, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim is denied.






ORDER

Entitlement to service connection for right knee disability 
is denied. 

Entitlement to service connection for left knee disability is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


